Title: To James Madison from Thomas Jefferson, 24 July 1791
From: Jefferson, Thomas
To: Madison, James


My dear Sir
Philadelphia July 24. 1791.
Yours of the 21st. came to hand yesterday. I will keep my eye on the advertisements for Halifax. The time of my journey to Virginia is rendered doubtful by the incertainty whether the President goes there or not. It is rather thought he will not. If so, I shall go later & stay a shorter time. I presume I may set out about the beginning of September, & shall hope your company going & coming. The President is indisposed with the same blind tumour, & in the same place, which he had the year before last in New York. As yet it does not promise either to suppurate or be discussed. He is obliged to lye constantly on his side, & has at times a little fever. The young grandson has had a long & dangerous fever. He is thought better to-day. No news yet from Genl Scott: nor any thing from Europe worth repeating. Several merchants from Richmond (Scotch, English &c) were here lately. I suspect it was to dabble in federal filth. Let me hear of your health. Adieu my dear Sir. Yours affectionately
Th: Jefferson
P. S. The inclosed are for yourself, being duplicates.
